Opinion by
Chief Justice Hobson
Sustaining.
On September 27,1906, this appeal was dismissed for want of jurisdiction, and on November 27th a motion was entered for damages on the supersedeas.
Damages will be awarded on a supersedeas, where the appeal is dismissed for want of jurisdiction. American Accident Company v. Slaughter, 101 Ky. 269, 19 Ky. Law Rep., 418, 40 S. W. 675. The failure to award damages when the appeal was dismissed was only a clerical error, and may be corrected on motion, as any other clerical error, although the time for filing the petition for rehearing has expired.
Where a county or other municipality supersedes a judgment, and appeals, damages will be awarded as against any other litigant, although it might be impracticable to collect the judgment on execution *837against the county. The right to damages depends upon the character of the judgment superseded, and, the judgment in this ease being for the payment of money, damages may be awarded.
Motion sustained.